               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,        )
                                 )
               Plaintiff,        )
                                 )
               v.                )      Criminal No. 2019-09
                                 )
                                 )
SHAWN TYSON & NATASHA FRANCE,    )
                                 )
               Defendant.        )



ATTORNEYS:

Gretchen Shappert
Meredith Edwards
Kim Chisholm
U.S. Attorney’s Office
St. Thomas, U.S.V.I.
     For the United States of America,

Omadare Jupiter
Melanie Turnbull
Office of the Federal Public Defender
St. Thomas, U.S.V.I.
     For Shawn Tyson,

Adam G. Christian
Ogletree Deakins Law Firm
St. Thomas, U.S.V.I.
     For Natasha France.




                                ORDER

GÓMEZ, J.

      Before the Court are the motions to suppress filed by Shawn

Tyson and Natasha France.
United States v. Tyson, et al.
Criminal Number 19-9
Order
Page 2

                   I.    FACTUAL AND PROCEDURAL HISTORY

      On January 28, 2019, the United States filed a six-count

information against Shawn Tyson (“Tyson”) and Natasha France

(“France”). Count One charged Tyson with being a felon in

possession of ammunition in violation of 18 U.S.C. § 922(g)(1).

Counts Two and Three charged France with willful transfer, sale

or transport of weapons to another unlicensed, out-of-state

person in violation of 18 U.S.C. §§ 922(a)(5) and 924(a)(1)(D).

Counts Four, Five, and Six charged both Tyson and France with

mailing nonmailable firearms in violation of 18 U.S.C. § 1715.

On March 7, 2019, the Grand Jury returned a nine-count

indictment. In addition to the charges outlined above, the

indictment charges Tyson and France with three counts of

delivery of firearms to a common carrier for shipment without

written notice in violation of 18 U.S.C. § 922(e). On June 6,

2019, the Grand Jury returned a 10-count superseding indictment.

The superseding indictment added a charge against Tyson of

possessing a machine gun in violation of 18 U.S.C. § 922(o).

      On March 12, 2019, Tyson and France filed motions to

suppress. Both Tyson and France seek to suppress physical

evidence uncovered from the warrantless searches of several

packages on November 14, 2018. On April 23, 2019, the Court held

a hearing on the motions to suppress. The evidence submitted by
United States v. Tyson, et al.
Criminal Number 19-9
Order
Page 3

the parties and adduced at the hearing established the

following:

      On October 23, 2018, Jerry Quetel (“Quetel”), an officer

with Customs and Border Protection (“CBP”), was inspecting

international mail coming into St. Thomas, U.S. Virgin Islands

when he came across a package addressed to Shawn Tyson

(“Tyson”). The package, which originated in Israel, bore a

shipping label that read: “Roni kit plastic.” ECF No. 69 at

14:7. Quetel knew that a Roni kit was a “gun accessory” for a

“small handgun” that gave the firearm “the look and the handle,

the feel of an assault weapon.” See id. at 15:22-23, 16:1-2.

Quetel subsequently opened the package and discovered three Roni

kits. Quetel explained that “anytime [CBP officers] come across

anything dealing with firearms [they] would open it to see if it

actually is related to firearms” because they felt “that’s part

of what we do, protecting the borders.” See id. at 17:2-5.

      On November 14, 2018, Sharissa Smith (“Smith”) and Bryan

McCoy (“McCoy”), both officers with CBP, were inspecting

domestic mail entering the U.S. Virgin Islands when they

discovered a Priority Mail package addressed to Tyson and sent

by France from Georgia. Recalling the search of the package

containing Roni kits, Tyson and McCoy “Googled [Tyson] and saw

that he was a convicted felon for trafficking firearms.” See id.
United States v. Tyson, et al.
Criminal Number 19-9
Order
Page 4

at 31:11-12. McCoy then opened the package and found that it

contained “gun parts.” See id. at 31:18.

      A search of the postal system uncovered four more Priority

Mail packages currently en route to Tyson. Each package was sent

by France from Georgia. The packages were all x-rayed by CBP

officers and later opened. Each contained gun parts.

                                 II. DISCUSSION

      A. Validity of the November 14, 2018, Searches under the
         Fourth Amendment

      The Fourth Amendment protects citizens from “unreasonable

searches and seizures” of “their persons, houses, papers and

effects.” U.S. Const., amend. IV. The Fourth Amendment protects

citizens from governmental intrusions into areas in which

citizens have a “reasonable expectation of privacy.” See, e.g.,

Byrd v. United States, 138 S. Ct. 1518, 1526 (2018). “A ‘search’

occurs when an expectation of privacy that society is prepared

to consider reasonable is infringed.” United States v. Jacobsen,

466 U.S. 109, 113 (1984).

      In United States v. Baxter, No. CR 2017-24, 2018 WL 6173880

(D.V.I. Nov. 26, 2018), CBP officers were inspecting domestic

mail arriving at the airport in St. Thomas when a drug sniffing

dog alerted on a Priority Mail package. Id. at *1. Without

obtaining a warrant, the dog’s handler opened the package and

discovered a handgun concealed in a sweater. CBP officers
United States v. Tyson, et al.
Criminal Number 19-9
Order
Page 5

claimed that the sweater smelled of marijuana. Id. at *1. A

similar Priority Mail package was later identified, which was x-

rayed and then opened without a warrant. Id. at *2. That package

also contained a firearm. The United States alleged that Steven

Baxter (“Baxter”) sent the packages. Baxter was charged with two

counts of illegally transporting a firearm. Id. This Court

suppressed the evidence uncovered through the warrantless search

of the package. Id. at *17.

      The Baxter Court first explained that the protections of

the Fourth Amendment applied to some mailed matter, including

Priority Mail, which is designated as “sealed against

inspection.” Id. at *5 (quoting 39 C.F.R. § 111.1). The Baxter

Court noted that federal law excluded the United States Virgin

Islands from the United States customs zone and imposed duties

on certain items being transported into the United States

customs zone from the United States Virgin Islands, creating an

approximation of a border. Id. at *14. Because of that

exclusion, the Third Circuit held in United States v. Hyde, 37

F.3d 116 (3d Cir. 1994) that “‘routine customs search of persons

and their belongings without probable cause as they leave the

Virgin Islands for the continental United States are not

unreasonable under the Fourth Amendment.’” Baxter, 2018 WL

6173880 at *7 n.3 (quoting Hyde, 37 F.3d at 117).
United States v. Tyson, et al.
Criminal Number 19-9
Order
Page 6

Notwithstanding that holding with respect to travelers leaving

the United States Virgin Islands by air, the Third Circuit has

never extended that exception to the warrant requirement for

items or persons traveling from the mainland to the United

States Virgin Islands. After careful consideration, the Baxter

Court declined to extend Hyde to items transported from the

mainland to the United States Virgin Islands. Id. at *17. This

Court held that “where. . . law enforcement conducts warrantless

searches of sealed packages sent from the United States mainland

to the United States Virgin Islands, law enforcement runs afoul

of the Constitution.” Id.

      Baxter recognized that the vitality of the Fourth Amendment

protection afforded United States citizens on, or traveling

between, United States sovereign soil, was neither schizophrenic

in character nor locationally diminished. That is, a locus on

United States soil could not cloak an individual there with the

protection of the Fourth Amendment and at the same time denude

the very same individual of some or all of the Fourth

Amendment’s protection.

      The Court sees nothing that materially distinguishes the

warrantless searches of Priority Mail packages in Baxter from

the warrantless searches of Priority Mail packages in this case.

Indeed, the United States acknowledges as much. See ECF No. 46
United States v. Tyson, et al.
Criminal Number 19-9
Order
Page 7

at 7 n.3 (“The United States acknowledges that this Court has

ruled in United States v. Baxter, 3:17CR00024, that the search

by CBP of Virgin Islands’ mail from the continental United

States violates the Fourth Amendment, but the United States

asserts this argument to preserve it for potential appellate

review.”). Accordingly, the Court holds that the November 14,

2018, package searches in this case violated the Fourth

Amendment.

      B. Good-Faith Exception

      When evidence is obtained in violation of a defendant’s

Fourth Amendment rights, the exclusionary rule may prohibit the

introduction of that evidence for the purposes of proving a

defendant's guilt. See, e.g., United States v. Dickerson, 530

U.S. 428, 433 (2000). Significantly, however, the exclusionary

rule “is not an individual right,” Herring v. United States, 555

U.S. 135, 141 (2009), but rather “a judge-made remedy designed

to deter illegal police conduct,” United States v. Mosley, 454

F.3d 249, 269 (3d Cir. 2006). While this deterrence is

important, “the heavy social costs of suppressing evidence

counsel against [the] indiscriminate application” of the

exclusionary rule. See United States v. Wright, 777 F.3d 635,

638 (3d Cir. 2015).
United States v. Tyson, et al.
Criminal Number 19-9
Order
Page 8

       Balancing these competing concerns, the good-faith

exception to the exclusionary rule provides that

unconstitutional conduct will not result in suppression if “law

enforcement officers ‘acted with an objectively reasonable good-

faith belief that their conduct was lawful.’” United States v.

Katzin, 769 F.3d 163, 171 (3d Cir. 2014) (alterations omitted)

(quoting Davis v. United States, 564 U.S. 229, 238 (2011)); see

also   Virgin Islands v. John, 654 F.3d 412, 417 (3d Cir. 2011)

(“Where, for instance, a reasonable officer cannot have been

expected to know that what he was doing was unconstitutional, he

is unlikely to be discouraged in his actions by the knowledge

that the fruits of unconstitutional searches will be

suppressed.”). If, however, law enforcement officers “‘had

knowledge, or may properly be charged with knowledge, that the

search was unconstitutional under the Fourth Amendment,’

suppression is warranted.” Katzin, 769 F.3d at 182 (quoting

Illinois v. Krull, 480 U.S. 340, 348–49 (1987)). In determining

whether law enforcement’s belief in the lawfulness of their

conduct was objectively reasonable, a court must consider “‘all

of the circumstances’ and confine [its] inquiry to the

‘objectively ascertainable question whether a reasonably well

trained officer would have known that the search was illegal’ in
United States v. Tyson, et al.
Criminal Number 19-9
Order
Page 9

light of that constellation of circumstances.”1 Id. (quoting

United States v. Leon, 468 U.S. 897, 922 n. 23 (1984)).

      Given that framework, some discussion of the

jurisprudential developments surrounding warrantless searches of

individuals and things travelling between the United States

Virgin Islands and the United States mainland is in order.

      In United States v. Hyde, 37 F.3d 116 (3d Cir. 1994), the

defendants were subjected to warrantless searches in the St.

Thomas airport as they were leaving the Virgin Islands for

Florida. Id. at 117. The district court suppressed the

discovered evidence. Id. at 118. On appeal, the Third Circuit

reversed, “hold[ing] that routine customs search of persons and

their belongings without probable cause as they leave the Virgin

Islands for the continental United States are not unreasonable

under the Fourth Amendment.” Id. at 117.

      Prior to Baxter, this Court appeared to presume that travel

of persons and things between the United States Virgin Islands



1
 In Davis v. United States, 564 U.S. 229 (2011), the U.S. Supreme Court held
that, under the good-faith exception, “searches conducted in objectively
reasonable reliance on binding appellate precedent are not subject to the
exclusionary rule.” Id. at 232. The Third Circuit has explained that this
holding did not supplant “the general good faith analysis” discussed in the
text above. See Katzin, 769 F.3d at 177. Indeed, “to exclude evidence simply
because law enforcement fell short of relying on binding appellate precedent
would impermissibly exceed the Supreme Court's mandate that suppression
should occur in only ‘unusual’ circumstances: when it ‘furthers the purposes
of the exclusionary rule.’” Id. at 177-78 (alterations omitted) (quoting
Leon, 468 U.S. at 918.
United States v. Tyson, et al.
Criminal Number 19-9
Order
Page 10

and the United States mainland in either direction and in any

circumstance was, for Fourth Amendment purposes, identical to

travel between foreign soil and United States sovereign

territory. See David v. Gov't of Virgin Islands, No. CRIM.APP.

2003-129, 2009 WL 1872678 (D.V.I. June 25, 2009); United States

v. Mark, No. CRIM 2006-80, 2007 WL 2669576 (D.V.I. Sept. 5,

2007); United States v. Chabot, 531 F. Supp. 1063, 1069 (D.V.I.

1982). With its ruling in Baxter, the Court has clearly rejected

that presumption.

      As discussed above, the Baxter Court held that the Hyde

warrant exception did not extend to searches of Priority Mail

packages mailed from the United States mainland to the United

States Virgin Islands. See Baxter, 2018 WL 6173880 at *17. In

United States v. Barconey, No. CR 2017-0011, 2019 WL 137579

(D.V.I. Jan. 8, 2019), this Court held that the Hyde warrant

exception did not extend to searches of luggage and individuals

arriving at a United States Virgin Islands airport after

traveling from the mainland United States. Id. at *12.

      Baxter was decided on November 26, 2018, while Barconey was

decided on January 8, 2019. The searches at issue in this case

were on November 14, 2018. To the extent that chronology of

events could give rise to the application of the good-faith

exception here, it is the Government that bears the burden of
United States v. Tyson, et al.
Criminal Number 19-9
Order
Page 11

showing that the good-faith exception applies. See United States

v. Ganias, 824 F.3d 199, 236 (2d Cir. 2016). At the same time,

application of the exception may be waived by a failure to raise

it when opposing a motion to suppress. See United States v.

Lara, 815 F.3d 605, 613 (9th Cir. 2016) (holding that government

waived good-faith exception by failing to raise argument in

district court).

      In Baxter, the United States did not argue that the good-

faith exception should apply. See generally United States v.

Baxter, Crim. Case No. 17-24, Gov’t Br., ECF No. 83; United

States v. Baxter, Crim. Case No. 17-24, Suppression Hr’g Tr.,

ECF No. 99. Accordingly, after finding that the warrantless

searches at issue in that case were unconstitutional, the Court

suppressed the evidence uncovered by those searches. See Baxter,

2018 WL 6173880 at *17. On the other hand, in Barconey and

Thomas-Okeke, the United States demonstrated that the agents

acted based on their reasonable understanding of the state of

the law pre-Baxter. See United States v. Barconey, Crim. Case

No. 17-11, Gov’t Br., ECF No. 94 at 13; United States v. Thomas-

Okeke, Crim. Case No. 17-8, Gov’t Br., ECF No. 58 at 1.

Accordingly, the Court did not suppress the unconstitutionally

recovered evidence in those cases. See Barconey, 2019 WL 137579,

at *16; Thomas-Okeke, 2019 WL 2344772, at *6.
United States v. Tyson, et al.
Criminal Number 19-9
Order
Page 12

      Here, the United States has demonstrated that the agents

who undertook the searches in this case did so in good faith

reliance on this Court’s pre-Baxter decisions. In light of that,

the Court finds that the agents here, in good faith, concluded

that travel between the United States Virgin Islands and the

United States mainland was, for Fourth Amendment purposes,

equivalent to travel between a foreign state and the United

States. Thus, the good-faith exception to the exclusionary rule

applies.

      The premises considered, it is hereby

ORDERED that the motions to suppress docketed at ECF Number 38,

ECF Number 40, ECF Number 50, and ECF Number 51 are DENIED.



                                              S\
                                                   CURTIS V. GÓMEZ
                                                   District Judge
